DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species C, encompassing claims 2-8, 11, and 12 in the reply filed on March 18, 2021 is acknowledged (In the reply, Applicant specifically said claims 1-8, 11, and 12 but there is no claim 1).  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden, as a thorough search and examination of the claims in Species C would be relevant to the search and examination of the claims in Species A and B.  Applicant further argues that that all supports have improved bending stiffness and describes the overlapping common recitations of motor, catheter body, a cannula, an impeller, and an expandable distal bearing support. This is not found persuasive because, as explained in the previous Restriction/Election requirement, the species require different parts that, when combined, allow for different benefits to the distal bearing supports. As can be seen in Figs. 5A-5B; Figs. 6A-6B; and Figs. 7A-7B, each of these species have different parts that connect differently with the distal portion of the impeller shaft, allowing for a different interaction with a guidewire tube, allowing for a aperture-less cap that smooths the flow of blood and would block a guidewire tube, allowing for a nitinol support member that can be cooled to expand and allow the material to be urged over a mounting portion while also allowing it to return to the different sizes. Looking at these different figures, so many different parts connect to one another to make the connection with the lobes, allowing for benefits in different ways. As these different parts/connections would require different search strategies, there is a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitations “the motor comprising a distal portion” and “an expandable cannula disposed at the distal portion” renders the claim indefinite, as the specification and drawings suggest that the distal portion at which the expandable cannula disposed is a distal portion of the catheter body and the language of the limitation suggests the distal portion is a distal portion of the motor. For examination purposes, the limitation is interpreted as “an elongated catheter body coupled with the motor, the elongated catheter body comprising a distal portion.”
Claims 3-8, 11, and 12 are rejected as dependents of claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 7, 8, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liebing (WO 2010/127871), disclosed in the September 2, 2020 IDS.
Regarding claim 2, Liebing discloses a catheter pump (see Figs. 1-9), comprising: a motor (see page 2, para. 7; page 5, para. 6); an elongated catheter body 4 coupled with the motor, the elongated catheter body comprising a distal portion (see Fig. 1, page 5, para. 6); an expandable cannula 6 (see Abstract, page 3, para. 4-5, once released from compression, expands) disposed at the distal portion and comprising an inlet and an outlet (see Fig. 3, direction of blood via arrow attached to “15” for which part is the inlet and outlet); an impeller 7 mounted on an impeller shaft 8 coupled to the motor such that operation of the more causes rotation of the impeller to draw blood into the expandable cannula (see Figs. 1, 4; page 2, para. 6; page 5, para. 3-5), the impeller disposed within the expandable cannula between the inlet and outlet (see Fig. 4); an expandable distal bearing support 15, 17, 18 configured to provide radial support of the impeller shaft within the expandable cannula (see Figs. 4-8), the expandable distal bearing support comprising a support member having:  a proximal portion 15 coupled to and axially overlapping a distal end of the impeller shaft configured to rotate relative to the proximal 
Regarding claim 3, Liebing discloses, which is described as the third alternative discussed above, the lobe comprises distal struts (see Fig. 10, struts on distal side of bend) configured to contact an internal wall of the expandable cannula (see Figs. 3, 4, 10; page 10, para. 6, fixation ring 19 interpreted as part of expandable cannula and struts between 22 and 23 are configured to interact with fixation ring to make support stay in place with respect to fixation ring) and coupled to proximal struts (see Fig. 10, struts on proximal side of bend), the proximal struts coupled to and extending distally from the proximal portion of the support member (see Fig. 10).
Regarding claim 4, Liebing further discloses the motor is disposed at a proximal end of the elongate catheter body, wherein the motor is configured to remain remote from the impeller and to remain outside a patient (see page. 5, para. 5).


    PNG
    media_image1.png
    409
    433
    media_image1.png
    Greyscale

Regarding claim 8, Liebing further discloses in the alternative interpretation regarding the proximal portion and lobe as disclosed above, the catheter pump further comprising a nose 17 coupled to the impeller shaft distal of the proximal portion of the support member (see Figs. 6-9), the nose member configured to smooth a flow of blood to the impeller (see Figs. 6-9, nose member 17 curved in such a way as would smooth a flow of blood) and to retain the expandable distal bearing support on the impeller shaft (see Figs. 1, 6-9, nose member 17 acts as a catch to keep parts on the shaft). 
Regarding claim 11, Liebing further discloses in the alternative interpretation regarding the proximal portion and lobe as disclosed above, the expandable distal bearing support comprises first lobe 20 and second lobe 21 spaced circumferentially from each other (see Figs. 6-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebing in view of Campbell et al. (US 2011/0004046).

Campbell discloses a catheter pump with a distal bearing support 120 and a re-sealable member (see Fig. 12, para. 81, seal and “self-sealing” in lumen 130) disposed distally of the impeller 120 within the distal bearing support, wherein the re-sealable member is coupled to the impeller shaft 126 (see Fig. 12) to enable the impeller shaft to rotate in the expandable distal bearing support, wherein the re-sealable member is held stationary with respect to the impeller shaft and distal of but aligned with the impeller (see Fig. 12, para. 80, 81, lumen 130, in which seal rests, is aligned with impeller making the seal aligned with the impeller), allowing for a guidewire to penetrate the re-sealable member to help guide the catheter pump (see para. 81). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the catheter pump have a re-sealable member disposed distally of the impeller within the distal bearing support, wherein the re-sealable member is coupled to the impeller shaft to enable the impeller shaft to rotate in the expandable distal bearing support, wherein the re-sealable member is held stationary with respect to the impeller shaft and distal of but aligned with the impeller, as disclosed by Campbell, in order to allow a guidewire to penetrate the re-sealable member to help guide the catheter pump.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebing.
Regarding claim 12, teachings of Liebing are described above but Liebing does not specifically disclose a spacer disposed between the impeller and the proximal portion of the expandable distal bearing support. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781